Dismissed and Memorandum Opinion filed March 4, 2004








Dismissed and Memorandum Opinion filed March 4, 2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00095-CR
____________
 
CARL DENNIS
FOSTER, Appellant
 
V.
 
THE STATE OF
TEXAS, Appellee
 

 
On Appeal from the
182nd District Court
Harris County,
Texas
Trial Court Cause No. 711,264
 

 
M E M O R A N D U M   O P I N I O N
The trial court signed a judgment adjudicating appellant=s guilt for possession of more than
four, but less than 200, grams of cocaine and sentencing appellant to
confinement for thirty years in the Institutional Division of the Texas
Department of Criminal Justice on June 29, 1998.  Appellant=s pro se notice of appeal was not
filed until January 26, 2004.  The record
before this court contains no indication that appellant was granted an
out-of-time appeal by the Texas Court of Criminal Appeals.




A defendant=s notice of appeal must be filed within thirty days after
sentence is imposed when the defendant has not filed a motion for new
trial.  See Tex. R. App. P. 26.2(a)(1).  A notice of appeal which complies with the
requirements of Rule 26 is essential to vest the court of appeals with
jurisdiction.  Slaton v. State,
981 S.W.2d 208, 210 (Tex. Crim. App. 1998). 
If an appeal is not timely perfected, a court of appeals does not obtain
jurisdiction to address the merits of the appeal, and it can take no action
other than to dismiss the appeal.  Id.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
Judgment rendered and Memorandum
Opinion filed March 4, 2004.
Panel consists of Chief Justice
Hedges and Justices Frost and Guzman. 
Do Not Publish C Tex. R. App. P. 47.2(b).